DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 3/3/22 have been entered. Applicant’s amendments have overcome the previously presented 112(b) rejection(s) in the Office Action of 8/25/2021. 

Applicant's arguments filed 3/3/22 have been fully considered but they are not persuasive. The claims in question were rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) (additionally, and/or alternatively further in view of Crickmer (US 2254060 A)). 
Specifically applicant contends that the newly recitation is not taught by the prior art. The examiner respectfully disagrees. As stated below, the sealing apparatus of Soler has a face 108, which is engageable with an outer housing/outer casing as a modification to Ingram (see, Fig. 7 and Para 0160). The base between 150 and 152 is parallel to face 108, which as a modification to Ingram would be parallel to the longitudinal axis of the liner of Ingram which is parallel to the outer wellbore wall. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claims 1, 7, and 14 each recite “wherein a base of the trapezoid extends in a direction that is parallel to the longitudinal axis of the liner”. The newly amended limitation is not supported by the original disclosure. Applicant has pointed to Figures 4 and 5D to 5E as supposedly providing support for the claimed limitation. However Figure 4 only shows a non-specific garter spring 400 with a non-specific orientation relative to the liner. Figures 5D to 5E show a trapezoidal shape, but it is divorced from any relative orientation of its base relative to the longitudinal axis of the liner. The original specification and claims similarly do not provide any textual support for the relative orientation of the recited trapezoid relative to the longitudinal axis of the liner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1) alternatively and/or additionally claims 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Crickmer (US 2254060 A). 

Regarding claim 1, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.);
wherein a base of the trapezoid extends in a direction that is parallel to the longitudinal axis of the liner (Fig 7, the sealing apparatus of Soler has a face 108, which is engageable with an outer housing/outer casing as a modification to Ingram. The base between 150 and 152 is parallel to face 108, which as a modification to Ingram would be parallel to the longitudinal axis of the liner. Para 0160, “a bore with an inside diameter for receiving a pin or a shaft and an outside flange 108 for pressing against a housing”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 

As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 7, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
a liner (Fig 11A, liner 1102); and 
an expansion element (Fig 11A, element indicated at 1108), comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”), wherein the one or more seal elements are cured and (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). . 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.);
wherein a base of the trapezoid extends in a direction that is parallel to the longitudinal axis of the liner (Fig 7, the sealing apparatus of Soler has a face 108, which is engageable with an outer housing/outer casing as a modification to Ingram. The base between 150 and152 is parallel to face 108, which as a modification to Ingram would be parallel to the longitudinal axis of the liner. Para 0160, “a bore with an inside diameter for receiving a pin or a shaft and an outside flange 108 for pressing against a housing”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using a spring comprising a shape of a trapezoid as disclosed by Soler because first, Ingram makes clear that “any shape” may be used and suggested the claimed invention by teaching a generic polygonal shape (Para 0100) and second Soler suggests that “canted coil springs with un-conventional coil shapes can be used to improve spring loading on a sealing element” (abstract). Moreover, the court held that a mere change in shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. See MPEP 2144.04(IV)(B).    
Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claim 14, Ingram teaches a downhole expandable liner hanger positioned in a subterranean wellbore, comprising: 
an expansion element (Fig 11A, element indicated at 1108) comprising: 
one or more spikes (Fig 11A, spike indicated around 1115); and 
one or more seal elements (Fig 11A, seals 1140), wherein each of the one or more seal elements comprises at least one garter spring (Fig 11A, anti-extrusion spring 1142, described in additional detail in Para 0099-0100 as “garter spring 1200”) , wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Para 0097, anti-extrusion spring 1142 “may be embedded in or pre-molded in the body 1140”. In embedding/pre-molding the components together, the components are integral with one another by bonding (“join securedly” see https://www.thefreedictionary.com/bond) and curing, as embedding is a physical process of joining elements together (“prepare, preserve, or finish (a substance) by a chemical or physical process” see https://www.thefreedictionary.com/curing). The examiner additionally respectfully asserts that the claim in question is also a product-by-process claim, where the end-structure of embedding the spring 1142 in seal body 1140 does not structurally differentiate from the elements being “cured and bonded” together.). 
While Ingram teaches “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” and “the coils of the garter spring 1200 may have a polygonal shape, a semi-circle shape, a semi-oval shape” (Para 0100), Ingram is not explicit a spring comprising a shape of a trapezoid.  
Soler teaches a spring comprising a shape of a trapezoid (Fig 7, Para 0175, “coils 122 of the canted coil spring 120 of FIG. 7 have a polygonal shape, in particular a trapezoid shape”.);
wherein a base of the trapezoid extends in a direction that is parallel to the longitudinal axis of the liner (Fig 7, the sealing apparatus of Soler has a face 108, which is engageable with an outer housing/outer casing as a modification to Ingram. The base between 150 and152 is parallel to face 108, which as a modification to Ingram would be parallel to the longitudinal axis of the liner. Para 0160, “a bore with an inside diameter for receiving a pin or a shaft and an outside flange 108 for pressing against a housing”).  

Additionally, and/or alternatively, under a narrower construction of the claim (as permitted by MPEP 2113(III) for product-by-process claims), Ingram as modified is silent on wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring. 
Crickmer teaches vulcanization to bond an elastomeric sealing element to support elements (Page 2, right column, lines 1-6, wire rings 16 are “vulcanized” with the resilient elements such that the “rings are rigidly affixed or embedded within the packing element”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram as modified by vulcanizing the garter springs of Ingram with the rubber seal body of Ingram as suggested by Crickmer because it would provide a specific means for integrating/embedding the two elements together, according to methods already known 
As a consequence of the modification, Ingram as modified by Haney, teaches wherein the one or more seal elements are cured and bonded as one integral component with the at least one garter spring (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140; this is results in the elements being cured and bonded together under a narrow reading of the claim.)

Regarding claims 2, 8, and 15, Ingram further teaches wherein each of the one or more seal elements comprises a plurality of garter springs (Fig 11A, springs 1142 and 1144).  

Regarding claim 3, 9, and 16, while Ingram teaches garter springs which inherently have a distance (Fig 11A, distance between springs 1142, 1144), Ingram is not explicit on wherein the plurality of garter springs are spaced apart by 1 inch to 10 inches.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by having the plurality of garter springs spaced apart by 1 inch to 10 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value In re Aller, 105 USPQ 233. MPEP 2144.05. Moreover, in order to implement the invention of Ingram, one of ordinary skill in the art would necessarily be required to select a distance between the plurality of springs and selection of a distance in the recited range is on the same scale which can be expected for a sealing system in a wellbore system i.e. a matter of inches. The examiner additionally notes that there has been no assertion of criticality for the claimed range. 

Regarding claims 4, 10, 17, Ingram further teaches wherein the one or more seal elements are operable to engage a downhole tubular (Fig 11B, the seal(s) 1140 are in contact with tubular 130). 

Regarding claims 5, 12, and 18, Ingram further teaches wherein the at least one garter spring is disposed around the one or more seal elements (Fig 11A-11B, the garter spring 1142 is disposed circumferentially around the seal 1140, the garter spring is seen as being a circumferential ring in e.g. Fig 2B, 12B, etc.). 

Regarding claims 11 and 20, Ingram as modified by Crickmer further teaches at least one garter spring is vulcanized with the one or more seal elements (Page 2, right column, lines 1-6 of Crickmer, Para 0097 of Ingram, as modified the anti-extrusion spring 1142 is vulcanized with the seal body 1140. 

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ingram (US 20170350211 A1), in view of Soler (US 20170261108 A1), further in view of Tang (CN 203023474 U – previously provided) (additionally and/or alternatively further in view of Crickmer (US 2254060 A)).

Regarding claim 6, 13, and 19, while Ingram teaches Ingram is silent on wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel alloys, nickel alloys, or combinations thereof.  
	Tang teaches wherein the at least one garter spring comprises stainless steel, stainless steel alloys, carbon steel, carbon steel allows, nickel alloys, or combinations thereof (Paras 0010 and 0013, the spring may be “carbon steel spiral spring or stainless steel wire coil spring”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Ingram by using the spring with the material as disclosed by Tang because Tang outlines a list of materials known to be useable for the construction of anti-extrusion garter springs and the selection of one such known material would be required for the implementation of the invention of Ingram and it would be obvious to try, in view of the finite number of options for such springs presented by Tang, and the known and predictably operability of those materials as springs. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676